            Case 2:17-cv-02742-RFB-BNW Document 131 Filed 10/09/19 Page 1 of 3



 1     J. Stephen Peek
       Nevada Bar No. 1758
 2     HOLLAND & HART LLP
       9555 Hillwood Drive, 2nd Floor
 3     Las Vegas, NV 89134
       Phone: (702) 222-2544
 4     Fax: (702) 669-4650
       speek@hollandhart.com
 5     raloosvelt@hollandhart.com

 6     Brett L. Foster (pro hac vice admission)
       Tamara L. Kapaloski (pro hac vice admission)
 7     DORSEY & WHITNEY LLP
       111 S. Main Street Suite 2100
 8     Salt Lake City, UT 84111-2176
       Telephone: (801) 933-7360
 9     Facsimile: (801) 933-7373
       foster.brett@dorsey.com
10     kapaloski.tammy@dorsey.com

11     Attorneys for Plaintiff Snap Lock Industries, Inc.

12                                     UNITED STATES DISTRICT COURT
                                            DISTRICT OF NEVADA
13

14      SNAP LOCK INDUSTRIES, INC.,                           Case No. 2:17-cv-02742-RFB-BNW

15                       Plaintiff,                           UNOPPOSED MOTION TO
                                                              RESCHEDULE OCTOBER 31, 2019
16              vs.                                           HEARING AND [PROPOSED] ORDER

17      SWISSTRAX CORPORATION,                                (FIRST REQUEST)

18                       Defendant.
19

20            Plaintiff Snap Lock Industries, Inc. (“Snap Lock”) and Defendant Swisstrax Corporation
21   (“Swisstrax”) (collectively, “Parties”), through their undersigned counsel, hereby respectfully jointly
22   submit this Stipulated Request to Reschedule October 31, 2019 Hearing, and state as follows:
23            1.        On October 8, 2019, the Court entered a Minute Order in Chambers, indicating that due
24   to scheduling conflicts, a hearing previously scheduled for October 15, 2019 at 10:00 a.m. is
25   rescheduled to October 31, 2019 at 3:30 p.m. See ECF No. 130.
26            2.        Due to previously scheduled commitments that fall on October 31, 2019, counsel for
27   Snap Lock respectfully requests that the October 31, 2019, hearing be rescheduled to the Court’s next
28


     4852-8165-9528\1
            Case 2:17-cv-02742-RFB-BNW Document 131 Filed 10/09/19 Page 2 of 3



 1   available date. With the exception of November 21-22, Plaintiff’s counsel is available for the hearing

 2   any day in November.

 3            3.        Counsel for Swisstrax Corporation does not oppose this request.

 4            4.        As such, the parties respectfully request that the hearing currently scheduled for October

 5   31, 2019, at 3:30 p.m. be rescheduled to the Court’s next available date after that time.

 6            5.        The Parties do not currently have a trial date.

 7            6.        Good cause exists for this request. The Parties are not seeking the continuance for

 8   purposes of undue delay.

 9

10            Dated this 9th day of October, 2019.

11
      DORSEY & WHITNEY LLP                                      DICKINSON WRIGHT PLLC
12
      /s/ Tamara L. Kapaloski a;jfdlkajdklfajdl                 /s/ Steven A. Caloiaro a;jfdlkajdklfajdl
13    Brett L. Foster                                           John L. Krieger
      Tamara L. Kapaloski                                       Steven A. Caloiaro
14    Dorsey & Whitney, LLP                                     Christian T. Spaulding
      111 South Main Street, Suite 2100                         8363 West Sunset Road, Suite 200
15    Salt Lake City, UT 84111-2176                             Las Vegas, NV 89113
      Email: foster.brett@dorsey.com                            Email: jkriger@dickinson-wright.com
16    Email: kapaloski.tammy@dorsey.com                         Email: scaloiaro@dickinson-wright.com
                                                                Email: cspaulding@dickinson-wright.com
17
       IT IS ORDERED that the unopposed motion (ECF No. 131) is GRANTED. The hearing
18     is reset for November 14, 2019, at 3:30 p.m. in courtroom 3B.
19
                                                          IT IS SO ORDERED:
20

21                                                        ____________________________________
                                                          Hon. Brenda Weksler
22                                                        United States Magistrate Judge
                                                                    October 16, 2019
23                                                        DATED: ____________________________

24

25

26

27

28

                                                            2
     4852-8165-9528\1
            Case 2:17-cv-02742-RFB-BNW Document 131 Filed 10/09/19 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE

 2            I hereby certify that on the 9th day of October, 2019, the foregoing UNOPPOSED MOTION

 3   TO RESCHEDULE OCTOBER 31, 2019 HEARING AND [PROPOSED] ORDER was served

 4   to all counsel of record via the Court’s CM/ECF system.

 5
                                                         /s/ Tamara L. Kapaloski
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3
     4852-8165-9528\1
